Exhibit 10.13

USA COMPRESSION PARTNERS, LP
2013 LONG-TERM INCENTIVE PLAN

FORM OF
EMPLOYEE PHANTOM UNIT AGREEMENT

Pursuant to this Phantom Unit Agreement, dated as of Grant Date identified in
the Grant Notice below (this “Agreement”), USA Compression GP, LLC (the
“Company”), as the general partner of USA Compression Partners, LP (the
“Partnership”), hereby grants to _______ (the “Participant”) the following award
of Phantom Units (“Phantom Units”), pursuant and subject to the terms and
conditions of this Agreement and the USA Compression Partners, LP 2013 Long-Term
Incentive Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference. Each Phantom Unit shall
constitute a Phantom Unit under the terms of the Plan and is hereby granted in
tandem with a corresponding distribution equivalent right (“DER”), as further
detailed in Section 3 below. Except as otherwise expressly provided herein, all
capitalized terms used in this Agreement, but not defined, shall have the
meanings provided in the Plan. 

GRANT NOTICE

Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:

Number of Phantom Units: _____ Phantom Units, comprised of _____ Standard Units
and _____ Performance Units (each as defined below). The number of Performance
Units set forth in this paragraph shall be referred to herein as the “Target
Number.”

Grant Date: _____, 20__

Vesting of Phantom Units:  

(a)



All Phantom Units granted hereunder other than Performance Units (“Standard
Units”) shall vest in three essentially equal annual installments, with the
first installment (____ Standard Units) vesting on ______, 20__ and the other
two installments (____ Standard Units for 20__ and ____ Standard Units for 20__)
vesting on the next two succeeding anniversaries thereof (with the second of
such two succeeding anniversaries being termed the “Final Scheduled Vesting
Date”), subject in each case to the Participant continuing in Service through
the applicable vesting date;  provided that the Standard Units shall be subject
to accelerated vesting in certain circumstances as set forth in Section 4(b)
below.

(b)



All remaining Phantom Units (the “Performance Units”) shall vest, subject to (d)
below, on the earlier to occur of (i) immediately prior to a Change in Control
or (ii) the Final Scheduled Vesting Date. 

(c)



If vesting under (b) occurs as a result of a Change in Control, the Target
Number of the Performance Units shall vest (subject, however, to the Committee’s
discretion to vest a greater portion (up to ___% of the Target Number) of
Performance Units based



--------------------------------------------------------------------------------

 



on factors at the time of such event (such as, without limitation, time left
until the Final Scheduled Vesting Date, the Partnership’s performance relative
to similarly situated companies in the Partnership’s industry, etc.)), and any
potential remaining Performance Units (i.e., those above the Target Number that
were not vested in the Committee’s discretion) shall be forfeited.

(d)



If vesting under (b) occurs as a result of the occurrence of the Final Scheduled
Vesting Date, the Performance Units shall (subject to the Committee’s discretion
to vest a greater portion (up to ____% of the Target Number) or lesser portion
of Performance Units based on other relevant factors (such as, without
limitation, the Partnership’s performance relative to similarly situated
companies in the Partnership’s industry)) vest from ___%-____% of the Target
Number, based on _______, with the number of Performance Units vesting to be
determined in accordance with the provisions of  Appendix A hereto.

(e)



The number of Performance Units deemed granted hereunder (for all purposes other
than DERs) shall be up to _____ the number of Performance Units as the Target
Number.

Forfeiture of Phantom Units: Subject to (b) above and Section 4(b) below, in the
event of a cessation (not including any approved leave of absence) of the
Participant’s Service for any reason, all Phantom Units that have not vested
prior to or in connection with such cessation of Service shall thereupon
automatically be forfeited by the Participant without further action and without
payment of consideration therefor.

Payment of Phantom Units: Vested Phantom Units shall be paid to the Participant
as set forth in Section 5 below.

DERs: Each Phantom Unit granted under this Agreement shall be issued in tandem
with a corresponding DER, which shall entitle the Participant to receive
payments in an amount equal to the Partnership distributions in accordance with
Section 3 below.  For purposes of clarity, DERs that are granted with respect to
Performance Units will be granted based upon the Target Number of Performance
Units (with no adjustment upwards or downwards at vesting).  

TERMS AND CONDITIONS OF PHANTOM UNITS

1. Grant. The Company hereby grants to the Participant, as of the Grant Date, an
award of Phantom Units in the amount set forth in the Grant Notice above,
subject to all of the terms and conditions contained in this Agreement and the
Plan.

2. Phantom Units. Subject to Section 4 below and (c) above (regarding
Performance Units), each Phantom Unit that vests shall represent the right to
receive payment, in accordance with Section 5 below, in the form of one (1)
Unit. Unless and until a Phantom Unit vests, the Participant will have no right
to payment in respect of such Phantom Unit. Prior to actual payment in respect
of any vested Phantom Unit, such Phantom Unit will represent an unsecured
obligation of the Partnership, payable (if at all) only from the general assets
of the Partnership. 

3. Grant of Tandem DER. Each Phantom Unit granted hereunder is hereby granted in
tandem with a corresponding DER, which shall remain outstanding from the Grant
Date until



--------------------------------------------------------------------------------

 



the earlier of the payment or forfeiture of the related Phantom Unit.  Each DER
shall entitle the Participant to receive payments, subject to and in accordance
with this Agreement, in an amount equal to any distributions made by the
Partnership following the Grant Date and while the DER is outstanding in respect
of the Unit underlying the Phantom Unit to which such DER relates. The Company
shall make each such payment to the Participant in cash as soon as reasonably
practicable, but not later than forty-five days after each such distribution is
paid by the Partnership.

4. Vesting and Forfeiture.

(a) Vesting. Subject to Section 4(b) or 4(c) below, the Phantom Units shall vest
in such amounts and at such times as are set forth in the Grant Notice above.

(b) Accelerated Vesting. Subject to Section 4(c) below, if a Change in Control
occurs after the Grant Date and following such occurrence, the Participant
incurs a termination of Service due to the Participant’s termination by the
Company or one of its Affiliates without Cause or the Participant’s resignation
for Good Reason, then 100% of the then-unvested Standard Units shall vest in
full as of immediately prior to such termination.1 Accelerated vesting of
Performance Units is covered under (c) of the Grant Notice above.  For purposes
of this Agreement, the following definitions shall apply:

(i) “Cause” shall have the meaning set forth in a written employment or other
similar agreement between the Participant on one hand and the Partnership, the
Company or any of their Affiliates on the other hand. In the event the
Participant is not a party to a written agreement containing a definition of
“Cause” or similar term, “Cause” (solely for purposes of this Agreement and not
for the purpose of establishing any standard of termination for employment)
shall mean a finding by the Committee, before or after the Participant’s
termination of Service, of:  any material failure by the Participant to perform
the Participant’s duties and responsibilities as an Employee;  any significant
act of fraud, embezzlement, theft or misappropriation by the Participant
relating to the Company, the Partnership or any of their Affiliates that is
demonstrably and significantly injurious to the Partnership or any of its
Affiliates;  the Participant’s conviction of a felony or a crime involving moral
turpitude;  any gross negligence or intentional misconduct on the part of the
Participant in the conduct of the Participant’s duties and responsibilities with
the Company, the Partnership or any of their Affiliates that is demonstrably and
significantly injurious to the Partnership or any of its Affiliates; or  any
material breach by the Participant of any agreement between the Company, the
Partnership or any of their Affiliates, on the one hand, and the Participant on
the other; provided, that with respect to items (i), (iv) and (v), the
Participant shall have not been able to remedy such deficiencies within 15 days
of receiving written notice thereof from the Company (as long as any such types
of deficiencies have not previously been noticed in writing to Participant in
the immediately preceding six months). The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.

--------------------------------------------------------------------------------

1.Accelerated vesting for the President and Chief Executive Officer will occur
immediately prior to a Change in Control, with or without any such termination.



--------------------------------------------------------------------------------

 



(ii) “Good Reason” shall have the meaning set forth in a written employment or
other similar agreement between the Participant on one hand and the Partnership,
the Company or any of their Affiliates on the other hand, provided that in no
event shall any event or occurrence constitute Good Reason for purposes of this
Agreement unless such event or occurrence constitutes a “material negative
change” (within the meaning of Treasury Regulation 1.409A-1(n)(2)) to the
Participant in his or her service relationship with the Company, the Partnership
and its Affiliates. In the event the Participant is not a party to a written
agreement containing a definition of “Good Reason” or similar term, “Good
Reason” (solely for purposes of this Agreement and not for the purpose of
establishing any standard of termination for employment) shall mean the
occurrence of one or more of the following actions without the Participant’s
consent:  a material reduction in the duties and responsibilities held by the
Participant, except in connection with a termination of the Participant’s
Service for Cause;  a material reduction in the Participant’s base salary, other
than a reduction that is generally applicable to all similarly situated
employees of the Company; or  a material change (i.e., more than 50 miles) in
the geographic location at which the Participant must perform services for the
Company, the Partnership or its Affiliates; provided, however, that no
termination of Service by the Participant shall constitute a termination for
Good Reason unless  the Participant has first provided the Company, the
Partnership or its applicable Affiliate with written notice specifically
identifying the acts or omissions constituting the grounds for Good Reason
within thirty (30) days after the Participant has or should reasonably be
expected to have had knowledge of the occurrence thereof,  the Company, the
Partnership or its Affiliate, as applicable, has not cured such acts or
omissions within thirty (30) days of its actual receipt of such notice, and  the
effective date of the Participant’s termination for Good Reason occurs no later
than ninety (90) days after the initial existence of the facts or circumstances
constituting Good Reason.

(a) Forfeiture. Notwithstanding the foregoing, in the event of a cessation (not
including any approved leave of absence) of the Participant’s Service for any
reason, all Phantom Units that have not vested prior to or in connection with
such cessation of Service shall thereupon automatically be forfeited by the
Participant without further action and without payment of consideration
therefor. No portion of the Phantom Units which has not become vested at the
date of the Participant’s cessation (not including any approved leave of
absence) of Service shall thereafter become vested.

(b) Payment. Vested Phantom Units shall be subject to the payment provisions set
forth in Section 5 below.

5. Payment of Phantom Units and DERs.

(a) Phantom Units. Unpaid, vested Phantom Units shall be paid to the Participant
in the form of Units in a lump sum as soon as reasonably practical, but not
later than forty-five (45) days, following the date on which such Phantom Units
vest. Payments of any Phantom Units that vest in accordance herewith shall be
made to the Participant (or in the event of the Participant’s death, to the
Participant’s estate) in whole Units in accordance with this Section 5. In lieu
of the foregoing, the Committee may elect in its discretion to pay the Phantom



--------------------------------------------------------------------------------

 



Units in cash equal to the Fair Market Value of the Units that would otherwise
be distributed as of the date of vesting.

(b) DERs. DERs shall be paid to the Participant as provided above in Section 3.

(c) Potential Delay. Notwithstanding anything to the contrary in this Agreement,
no amounts payable under this Agreement shall be paid to the Participant prior
to the expiration of the six (6)-month period following his “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) to the extent that the Company determines that paying
such amounts prior to the expiration of such six (6)-month period would result
in a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of the applicable six (6)-month
period (or such earlier date upon which such amounts can be paid under Section
409A of the Code without resulting in a prohibited distribution, including as a
result of the Participant’s death), such amounts shall be paid to the
Participant.

6. Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the Phantom Units and the DERs. In
satisfaction of the foregoing requirement the Company and/or its Affiliates
shall withhold, solely at the election of the Participant,  Units otherwise
issuable in respect of such Phantom Units having a Fair Market Value equal to
the sums required to be withheld,  cash, or  a combination of cash and Units
otherwise issuable in respect of such Phantom Units. In the event that Units
that would otherwise be issued in payment of the Phantom Units are used to
satisfy all or part of such withholding obligations, the number of Units which
shall be so withheld shall be limited to the number of Units which have a Fair
Market Value (which, in the case of a broker-assisted transaction (if a broker
assisted transaction is permitted by the Participant), shall be determined by
the Committee, consistent with applicable provisions of the Code) on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income, less any cash withheld.

7. Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.

8. Non-Transferability. Except as set forth in the next sentence, neither the
Phantom Units nor any right of the Participant under the Phantom Units may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant (or any permitted transferee) other than by will
or the laws of descent and distribution and any such



--------------------------------------------------------------------------------

 



purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, the Partnership
and any of their Affiliates. Notwithstanding the foregoing,  the Phantom Units
or any right of the Participant under the Phantom Units may be transferred by a
Participant without consideration to any “family member” of the Participant, as
defined in the instructions to use of the Form S-8 Registration Statement under
the Securities Act, as applicable, or any other transferee specifically approved
by the Committee after taking into account any state, federal, local or foreign
tax and securities laws applicable to transferable Awards; and  vested Units may
be transferred to the extent permitted by the Partnership Agreement and not
otherwise prohibited by this Agreement or any other agreement restricting the
transfer of such Units.

9. Distribution of Units. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units issued pursuant to this
Agreement and all Units issued pursuant to book entry procedures hereunder shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities Exchange Commission, any stock exchange upon
which such Units are then listed, and any applicable federal or state laws, and
the Company may cause a legend or legends to be inscribed on any such
certificates or book entry to make appropriate reference to such restrictions.
In addition to the terms and conditions provided herein, the Company may require
that the Participant make such covenants, agreements, and representations as the
Company, in its sole discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. No fractional Units shall be issued or
delivered pursuant to the Phantom Units and the Committee shall determine the
amount of cash, other securities, or other property that shall be paid or
transferred in lieu of fractional Units.

10. Partnership Agreement. Units issued upon payment of the Phantom Units shall
be subject to the terms of the Plan and the Partnership Agreement. Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part,  be admitted to the Partnership as a
Limited Partner (as defined in the Partnership Agreement) with respect to the
Units, and  become bound, and be deemed to have agreed to be bound, by the terms
of the Partnership Agreement.

11. No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate thereof or establish standards regarding
the termination from employment of the Participant. Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.

12. Non-Solicitation of Customers and Employees.

(a) During the period beginning on the Grant Date and for a period of 12 months
following the termination of the Participant’s Service (the “Restricted Period”)
for any



--------------------------------------------------------------------------------

 



reason, the Participant agrees to not, directly or indirectly, recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company to terminate its employment or arrangement with the Company, to
engage in business with the Participant (or any future employer, affiliate or
service recipient of the Participant) or to otherwise change its relationship
with the Company, the Partnership or any of their Affiliates. Further, during
the Restricted Period, the Participant agrees not to, directly or indirectly,
hire or attempt to hire, or assist another person, firm, corporation,
partnership or business in hiring or attempting to hire any employee (or former
employee for six months after termination of employment) of the Company.

(b) It is recognized and acknowledged by the Participant that a breach of the
covenants contained in this Section 12 will cause irreparable damage to the
Company, the Partnership and their Affiliates and their goodwill, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate. Accordingly, the
Participant agrees that in the event of a breach of any of the covenants
contained in this Section 12, in addition to any other remedy which may be
available at law or in equity, the Company, the Partnership and their Affiliates
will be entitled to specific performance and injunctive relief without having to
prove damages. In the event any term of this Section 12 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

13. Non-Disparagement. The Participant agrees to refrain from making any oral or
written statements to a third party about the Company, the Partnership, or any
of their Affiliates that are slanderous, libelous or defamatory with the effect
of damaging the business or reputation of the Company, the Partnership, or any
of their Affiliates. If the Participant violates the terms of this Section 13,
the violation shall be deemed an Act of Misconduct under the Plan and the
Phantom Units, DERs, and Units issuable hereunder, whether vested or unvested
and whether or not previously issued, shall be subject to the clawback described
in Section 8(o) of the Plan only to the extent that the violation resulted in
actual demonstrable harm to the Company, the Partnership, or any of their
Affiliates.

14. Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.

15. Tax Consultation. None of the Board, the Committee, the Company or the
Partnership has made any warranty or representation to Participant with respect
to the income tax consequences of the issuance of the Phantom Units, the DERs,
the Units or the transactions contemplated by this Agreement, and the
Participant represents that he or she is in no manner relying on such entities
or their representatives for tax advice or an assessment of such tax
consequences. The Participant understands that the Participant may suffer
adverse tax



--------------------------------------------------------------------------------

 



consequences in connection with the Phantom Units and DERs granted pursuant to
this Agreement. The Participant represents that the Participant has consulted
with any tax consultants that the Participant deems advisable in connection with
the Phantom Units and DERs.

16. Amendments, Suspension and Termination. Solely to the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee. Except as provided in the preceding sentence, this Agreement
cannot be modified, altered or amended, except by an agreement, in writing,
signed by both the Partnership and the Participant.

17. Lock-Up Agreement. The Participant shall agree, if so requested of all
executive management personnel by the Company or the Partnership and any
underwriter in connection with any public offering of securities of the
Partnership or any Affiliate thereof, not to directly or indirectly offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of or
otherwise dispose of or transfer any Units held by him or her for such period,
not to exceed one hundred eighty (180) days following the effective date of the
relevant registration statement filed under the Securities Act in connection
with such public offering, as such underwriter shall specify reasonably and in
good faith. The Company or the Partnership may impose stop-transfer instructions
with respect to securities subject to the foregoing restrictions until the end
of such 180-day period. Notwithstanding the foregoing, the 180-day period may be
extended for up to such number of additional days as is deemed necessary by such
underwriter or the Company or Partnership to continue coverage by research
analysts in accordance with FINRA Rule 2711 or any successor rule.

18. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder, and
all applicable state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Phantom Units
and DERs are granted, only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

19. Code Section 409A. None of the Phantom Units, the DERs or any amounts paid
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code. Nevertheless, to
the extent that the Committee determines that the Phantom Units or DERs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to  exempt the Phantom Units or
DERs from Section 409A of the Code and/or preserve the intended tax treatment of
the benefits provided with respect to the Phantom Units or DERs, or  comply with
the requirements of Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code. Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit hereunder constitutes non-exempt
“nonqualified deferred



--------------------------------------------------------------------------------

 



compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of the
Participant’s cessation of Service, all references to the Participant’s
cessation of Service shall be construed to mean a Separation from Service, and
the Participant shall not be considered to have a cessation of Service unless
such cessation constitutes a Separation from Service with respect to the
Participant.

20. Adjustments; Clawback. The Participant acknowledges that the Phantom Units
are subject to modification and forfeiture in certain events as provided in this
Agreement and Section 7 of the Plan. The Participant further acknowledges that
the Phantom Units, DERs and Units issuable hereunder, whether vested or unvested
and whether or not previously issued, are subject to clawback as provided in
Section 8(o) of the Plan.

21. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and the Partnership. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

22. Governing Law. The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

23. Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

24. Forfeiture. The Award granted under this Agreement shall automatically be
deemed forfeited by the Participant on ______, 20__ unless prior to such date
the Participant shall have executed and delivered to the Partnership this
Agreement and  an NDA and Assignment in favor of the Partnership (except that
(ii) is not required for Participants who already have entered into  a written
employment agreement with the Partnership, one of its subsidiaries or USA
Compression Management Services, LLC or  a Nondisclosure and Assignment of
Inventions Agreement in form satisfactory to the Partnership (a “Form NDA and
Assignment”)).

[Signature page follows]







--------------------------------------------------------------------------------

 



The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of this Agreement shall control. The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
Phantom Units. The Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.

USA Compression Partners, LP

a Delaware limited partnership

 

By:USA Compression GP, LLC

Its:General Partner

 

 

 

By:_______________________________________________

Name: Eric D. Long

Title: President and CEO

 

 

 

“PARTICIPANT”

 



[                    ]







--------------------------------------------------------------------------------

 



Appendix A

 



--------------------------------------------------------------------------------